Citation Nr: 1432363	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-41 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or on account of being housebound.  

2.  Entitlement to special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In August 2012, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development.  The issue of entitlement to special monthly compensation has properly been returned to the Board for appellate consideration.  

As stated in the August 2012 Remand, in filing his housing claim, the Veteran specifically filed for a special home adaptation grant.  However, in his April 2010 notice of disagreement and October 2010 substantive appeal, the Veteran appeared to argue that he was entitled to specially adapted housing, which is a separate benefit with different entitlement criteria.  

The issue of entitlement to specially adapted housing has thus been raised by the record, but has not been adjudicated by the (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to special home adaptation grant is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDING OF FACT

The Veteran is so helpless, due to service-connected disability, as to be in need of the regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on the need for regular aid and attendance of another person have been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. §  3.350, 3.352(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  In this document, the Board makes no decision unfavorable to the Veteran.  As such, no prejudice to the Veteran could have resulted even if VA did not meet these duties and therefore no further discussion as to whether VA met these duties is necessary at this time.  

The Veteran contends that his service-connected disability renders him so helpless as to be in need of the regular aid and attendance of another person.  

Service connection has been established for residuals of cold injury to the right lower extremity, residuals of cold injury to the left lower extremity, and Raynaud's syndrome.  Separate 30 percent ratings were initially assigned for the cold injuries of each lower extremity, effective in August 2004 and those ratings were increased to 40 percent effective in January 2014.  An initial 40 percent rating was assigned for Raynaud's syndrome, effective in January 2014.  A total disability rating based on individual unemployability due to service connected disability has been in place since August 2004.  

Special monthly compensation is payable to individuals who, as a result of service-connected disability, are so helpless as to be in need of regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a) (2013).  38 U.S.C.A. § 1114 (West 2002 & Supp. 2013); 38 C.F.R. § 3.350 (2013).  

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following:  Inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance such eligibility requires that at least one of the enumerated factors be present.  See Turco v. Brown, 9 Vet. App. 222 (1996).  Furthermore, the particular personal function which the claimant is unable to perform should be considered in connection with his or her condition as a whole and it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.  

Pursuant to the August 2012 Remand, VA afforded the Veteran a relevant examination in January 2014.  The examiner indicated that the Veteran had left and right lower extremity functional limitations of lack of coordination.  He explained that the Veteran had a shuffling gait, inclined forward, and he was unable to maintain balance on one foot for more than a few seconds.  Also diagnosed was Raynaud's phenomena and the examiner explained that the Veteran had claudication on walking less than 25 yards on a level grade at 2 miles per hour.  

The examiner reviewed the Veteran's medical history and remarked that the Veteran's spouse helps him get up and dress and that he requires help bathing and relieving himself.  Also noted is that the Veteran stays home most days and if he leaves he needs help getting in and out of the car and his spouse drives.  The examiner explained that the Veteran can walk without the assistance of another person, but as to distance, he is limited to walking within the home.  

The examiner opined that the Veteran is so helpless as a result of his service- connected conditions as to require regular or constant aid and attendance of another person to perform personal care functions of every day living or to protect himself from the hazards and dangers incident to daily environment.  He explained that other than feeding himself and performing some toilet functions without assistance, all other activities of daily living, such as grooming, dressing, and bathing, require assistance.  The examiner explained that due to lack of feeling in his feet driving is impossible and walking on uneven terrain is difficult in the extreme.  

These facts are sufficient to find that at least one of the conditions described at 38 C.F.R. § 3.352(a) is present in this case.  Based on these facts, the Board concludes that special monthly compensation based on the Veteran's need for regular aid and attendance must be granted.  

Having determined that special monthly compensation based on the need for regular aid and attendance of another person must be granted, the claim of entitlement to special monthly compensation at the housebound rate is moot as the aid and attendance benefit is paid at a higher rate than the housebound benefit.  


ORDER

Special monthly compensation based on the need for the regular aid and attendance of another person is granted, subject to the regulations governing monetary awards.  



REMAND

In the August 2012 Remand, the Board directed the AOJ to adjudicate the Veteran's claim of entitlement to specially adapted housing after conducting any development deemed necessary.  

In the next directive, the Board directed the AOJ to readjudicate the issue of entitlement to special home adaptation grant.  

After reviewing the claims file, it appears that these directives were not accomplished.  

As the Veteran has a right to compliance with these directives another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As explained in the August 2012 Remand, the issues of entitlement to special home adaptation grant and entitlement to specially adapted housing are inextricably intertwined.  A similar explanation is provided in the following paragraphs.

Statute provides for two different "housing" benefits by way of separate subsections.  Assistance in the acquisition of housing with special features is provided for by 38 U.S.C.A. § 2101(a) and implemented by the regulation 38 C.F.R. § 3.809 (2013) in which it is referred to as specially adapted housing.  Assistance in adaptations to the residence of the veteran is provided for by 38 U.S.C.A. § 2101(b) (West 2002 and Supp. 2013) and implemented by the regulation 38 C.F.R. § 3.809a (2013) in which it is referred to as special home adaptation.  The requirements for the benefits are different.  The AOJ has adjudicated a claim of entitlement to special home adaptation.  It has not adjudicated a claim of entitlement to specially adapted housing.  

Requirements for a special home adaptation grant are that the veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101; and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.809a (2010).  A revision effective after the Veteran filed his claim, added disability due to certain burns and residuals of inhalation injury.  38 U.S.C.A. § 2101(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.809a (2013).  The Board observes that the evidence does not show, nor does the Veteran contend, that he has blindness, anatomical loss or loss of use of both hands, burn injuries, or inhalation injuries.  

Now the Board explains the requirements for the other housing benefit, specially adapted housing.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) the loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbows (emphasis added).  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.809 (2010).  A revision effective after the Veteran filed his claim added to the list of qualifying disabilities, the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, and residuals of certain burn injuries.  38 U.S.C.A. § 2101(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.809 (2013).

It is clear from the Veteran's contentions that he is actually seeking specially adapted housing benefits as opposed to a special home adaptation grant.  

For example, in his April 2010 notice of disagreement and in his October 2010 VA Form 9, he referred to housing benefits in the context of loss of use of his feet.  However, it does not appear that the AOJ has adjudicated the issue of entitlement to specially adapted housing.  As noted in the Introduction, this issue is being referred to the AOJ and needs to be adjudicated.  In referring this issue, the Board points out that it should only be certified to the Board if the Veteran perfects an appeal to any denial.  

As a grant of specially adapted housing would preclude the award of a special home adaptation grant, the Board finds that the issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined " when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  
Therefore, a remand of the issue of entitlement to a special home adaptation grant is necessary so that the AOJ can adjudicate the issue of entitlement to specially adapted housing.  Because the August 2012 Remand directed that this be accomplished, the Veteran has a right, as a matter of law, to an adjudication of whether the Veteran is entitled to specially adapted housing benefits.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the Veteran's claim of entitlement to specially adapted housing under 38 U.S.C.A. § 2101(a) as implemented at 38 C.F.R. § 3.809.  If the claim is not granted, allow (for the entire appeal period) for the Veteran to appeal the denial.  Only certify this issue to the Board if the claim is not granted and the Veteran perfects an appeal to the Board.  

2.  Then, readjudicate the issue of entitlement to special home adaptation under 38 U.S.C.A. § 2101(b) as implemented at 38 C.F.R. § 3.809a.  If the benefit sought is not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the issue to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


